Citation Nr: 1732819	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, to include as secondary to laryngeal cancer.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to November 1971.  He earned the Purple Heart, Republic of Vietnam Campaign Medal, Combat Infantryman Badge, National Defense Service Medal, Vietnam Service Medal w/1 Bronze Service Star, Army Commendation Medal w/ "V" Device & 3 Oak Leaf Cluster, Air Medal, Sharpshooter (Rifle M-16) Badge, and Sharpshooter (Pistol .45) Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, ID, which, among other issues, denied entitlement to service connection for emphysema and chronic obstructive pulmonary disease as secondary to right true vocal cord invasive squamous cell carcinoma (claimed as laryngeal cancer).  

The issue of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, as secondary to laryngeal cancer, and TDIU were previously remanded by the Board in August 2014 for additional development.


FINDINGS OF FACT

1.  The Veteran's respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, is not caused by or aggravated by his service-connected right true vocal cord invasive squamous cell carcinoma (claimed as laryngeal cancer).

2.  Resolving any doubt in the Veteran's favor, his service-connected disabilities render him unable to gain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, as secondary to right true vocal cord invasive squamous cell carcinoma (claimed as laryngeal cancer), have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The Veteran meets the schedular requirement for TDIU, and the effects of his service-connected disabilities have rendered him unemployable.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

A. Secondary Service Connection

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

B.  TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34.  In other words, VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

II.  Factual Background

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed a claim for entitlement to service connection for a lung condition secondary to larynx cancer in June 2010.  

The service treatment records reflect a normal Report of Medical Examination in January 1970 upon entry to service.  A clinical evaluation of the lungs and chest was noted as normal.

In November 1971, at the time of separation, the Veteran's separation examination notes that he was in good health and physically qualified for separation from active duty.  

Private treatment records from Dr. C. M. report that the Veteran was diagnosed with a vocal cord mass and was treated with direct microlaryngoscopy with excisional biopsy for right true vocal fold invasive squamous cell carcinoma in 2008.  Dr. C. M. noted the Veteran's past medical history of chronic tobacco use with COPD and emphysema.  The Veteran reported that he smoked one pack of cigarettes per day for over thirty-five years.  The Veteran ceased smoking in 2008.  

The Veteran underwent a VA respiratory examination in September 2010.  The examiner reported that the circumstance and initial manifestation of the Veteran's disease was a one pack per year history of tobaccoism for thirty-seven years.  The examiner noted that the course of the disease was progressively worse, with the Veteran requiring the daily use of an inhaled bronchodilator.  Pulmonary function tests concluded a reduced diffusing capacity with severe airway obstruction.  

The examiner diagnosed COPD/emphysema, opining that the Veteran's respiratory condition was related to his tobacco history and not caused by or related to his laryngeal cancer.  The examiner cited medical literature, which stated that tobaccoism and alcohol use are the primary risk factors for neoplasm in the head and neck.  

The examiner opined that the Veteran's diagnosis of COPD/emphysema had no effect on the Veteran's usual occupational and usual daily activities.  The examiner noted that the Veteran was unemployed for less than a year due to the economy.  

In August 2014, the Board remanded the issues of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, as secondary to laryngeal cancer and individual unemployability due to service connected disability (TDIU).  In its August 2014 decision, the Board granted the Veteran's claim for entitlement to service connection for right true vocal cord invasive squamous cell carcinoma.  As such, pursuant to the Veteran's contentions that his respiratory disability was secondary to his now service-connected cancer disability, the Board remanded the issue for additional development and readjudication.

The Board remand also noted that TDIU had been raised by the record in a December 2010 notice of disagreement, whereby the Veteran stated that he had lost his job due to his service-connected PTSD.  As the Veteran had not been provided with a VCAA notice letter for his request for TDIU, the Board remanded the issue to resolve all outstanding procedural matters and readjudicate the claim. 

In January 2016, the Veteran was referred to an otolaryngologist for evaluation following a series of COPD exacerbations.  The Veteran's pulmonology team was concerned that his history of laryngeal cancer and possible glottic insufficiency was contributing to his progressive shortness of breath.  Dr. J. H., VA otolaryngologist, determined that there was no evidence of a laryngeal cause for the Veteran's symptoms.  

In June 2016 the Veteran underwent a VA respiratory examination.  The examiner diagnosed chronic obstructive pulmonary disease (COPD); status post laryngeal cancer, with right true vocal cord invasive squamous cell carcinoma, with residual hoarseness and nodules of cords; and recurrent pneumonia. 

The examiner noted that the Veteran had a history of frequent hospitalizations within the last year.  The Veteran required continuous oxygen therapy and had been denied a lung transplant due to his overall poor health.  The Veteran also required the use of prednisone for treatment of his condition.  

The examiner opined that the Veteran's end stage COPD and recurrent pneumonias were causing him to have significant end stage respiratory illness, thereby impacting his ability to work.  The examiner further opined that the Veteran's laryngeal cancer did not prevent him from working, as the Veteran had been deemed cancer free by his most recent medical provider.  

III.  Analysis

A.  Secondary Service Connection

Post-service records show a current diagnosis of COPD and emphysema.  Thus, the first element of secondary service connection is met.  Additionally, the Veteran is service connected for status post laryngeal cancer, with right true vocal cord invasive squamous cell carcinoma; thereby, the second element of secondary service connection is met.  See Wallin, supra.

As for the third element of entitlement to secondary service connection, a nexus between the service-connected disability and the current disability, the Board finds that the burden has not been met.  

The Board finds the Veteran's private treatment records, the September 2010 VA respiratory examination, and January 2016 treatment note to be of great probative weight in addressing the issue of nexus between the Veteran's service-connected status post laryngeal cancer, with right true vocal cord invasive squamous cell carcinoma, and his diagnosed COPD and emphysema.

The Veteran's private treatment records document the Veteran's past medical history of chronic tobacco use with COPD and emphysema.  Treatment records further note that the Veteran smoked one pack of cigarettes per day for over thirty-five years.  Upon examination in September 2010, the VA examiner opined that the Veteran's respiratory condition, to include COPD and emphysema, was related to his tobacco history and not caused by or related to his laryngeal cancer.  A January 2016 consultation with a VA otolaryngologist further determined that there was no evidence of a laryngeal cause for the Veteran's symptom following a number of COPD exacerbations.  Thus, the medical evidence is against a finding of nexus.

The Board acknowledges the Veteran's opinion that his current condition is related to his service-connected status post laryngeal cancer.  Although medical evidence of nexus is not required in all cases, here, the Veteran is not competent to render an etiology opinion regarding this complex medical matter, and the evidence is not afforded probative value.  

Thus, the Board finds that the preponderance of the evidence of record does not support a finding that the Veteran's current COPD and emphysema is related to his service-connected status post laryngeal cancer, with right true vocal cord invasive squamous cell carcinoma.  Therefore, the third element under Wallin for secondary service connection is not met.

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, as secondary to laryngeal cancer.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board has also considered whether direct service connection is warranted.  See Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  Here, however, the Veteran has not asserted, and the evidence does not support, an in-service incurrence or a direct connection between his condition and service.  As such, service connection is not warranted on a direct basis.  

B.  TDIU

When the Veteran initiated his claim for TDIU, the Veteran was service connected for posttraumatic stress disorder with unspecified depressive disorder and alcohol use disorder, in early remission, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; residual, right mid-shin muscle wound, evaluated as 0 percent disabling; and scar, right mid-shin muscle wound with residual, right mid-shin muscle wound, evaluated as 0 percent disabling.  

However, during the pendency of the appellate process, the Veteran received an increased rating for posttraumatic stress disorder with unspecified depressive disorder and alcohol use disorder, in early remission.  The disability was evaluated at 50 percent disabling, effective from June 21, 2010.  Additionally, the Veteran was granted entitlement to service connection for status post laryngeal cancer with right true vocal cord invasive squamous cell carcinoma, evaluated as 30 percent disabling, effective from June 21, 2010.

As such, the Veteran's combined disability rating was evaluated at 70 percent, effective from June 21, 2010.  Thus, the Board finds that the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) from June 21, 2010.  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

The record reflects that the Veteran was last employed in February 2010 by ARK Commercial Roofing, Inc. as a sheet metal worker.  The Veteran's former employer reported that the Veteran was discharged because he was creating conflict at the jobsite, thereby causing a loss in production and tension among the other employees.  The Veteran had reportedly been counseled about his manner of communication on several occasions prior to his discharge.  The employer further expressed concern that the Veteran's attitude could cost him to lose good employees and customers.

In a September 2010 VA PTSD examination, the Veteran reported that he usually worked alone, which allowed him to be effective at his job.  However, he also noted that his supervisors realized that he became upset easily, which precluded him from obtaining supervisory positions.  The examiner opined that the Veteran's PTSD occasionally decreased his work efficiency or intermittently rendered him unable to perform occupational tasks, though the Veteran otherwise displayed satisfactory functioning in terms of routine behavior, self-care, and conversation. 

The Veteran was determined to be disabled by the Social Security Administration (SSA) in August 2011, and assigned an effective date of February 4, 2010, the Veteran's last date of employment.  The SSA determined that the Veteran was primarily disabled due to chronic pulmonary insufficiency, with a secondary impairment of malignant neoplasm of the connective tissue. 

In June 2016 the Veteran underwent a VA PTSD examination, pursuant to the August 2014 remand instructions.  The examiner opined that the Veteran's service-connected PTSD contributed to his occupational and social impairment, which was noted to cause reduced reliability and productivity.  The Veteran was noted to have sleep disturbance; problems with concentration; and displayed irritable behavior and angry outbursts (with little or no provocation), which was typically expressed as verbal or physical aggression toward people or objects.  

The examiner observed that the Veteran was alert, oriented, and cognitively intact, though the Veteran appeared to have experienced an increase in his PTSD and depression since his last examination in September 2010.  

The examiner opined that the Veteran was capable of completing simple and complex tasks, independent of his physical limitations.  However, the Veteran's concentration, persistence, and pace could be expected to be moderately impaired in a work setting due to his PTSD and depression.  The examiner noted that the Veteran was capable of superficial interaction with a few co-workers, but would work best away from the public and in a work setting that does not require prolonged exposure and cooperation with others.

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran's last period of gainful employment ended in February 2010.  There is no evidence of any type of special training.  The Veteran's work history of record has consisted of employment in the roofing business as a sheet metal worker.  Even if the Veteran had special training or advanced education, the medical opinions document suicidal ideations, intrusive thoughts, significant and persistent sleep difficulties, significant social isolation and emotional numbness, occupational and social impairment with reduced reliability and productivity, difficulty managing anger, irritability, anxiety, depressed mood, poor energy and concentration, and difficulty in establishing and maintaining effective work and social relationships.

As the evidence for and against the Veteran's claim is in relative equipoise, the Board will resolve reasonable doubt in the Veteran's favor, and find that the criteria for TDIU are met.  Accordingly, the claim is granted.  

ORDER

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, to include as secondary to laryngeal cancer, is denied.

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


